 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain was either ambiguously phrased or referred to an inappropriate unit? Itthus is apparent that the Board requires a considerably different type and degree ofproof in proving a "question concerning representation" than it does for a requestfor recognition and to bargain.Under present Board law there appears little, ifany, question but that, if this were an 8(a) (5) complaint, the Trial Examiner, beingbound by Board decisions, would have to dismiss the complaint here on the groundthat no proper request to bargain had been made.In his discussion of these cases and of theCurtiscase,General Counsel purportsto see no significance to the fact that in the instant matter Respondent had not beeninvolved in losing a prior representation election.The Trial Examiner cannot agreebecause, if Respondent had lost such an election previously, then there would be afirm basis for an inference that the demand which gave rise to the election was acontinuing demand and thus motivated the subsequent picketing.Also,withoutsuch an election, no such inference as the Board relied upon in theCurtiscase canarise to assist the General Counsel over his difficulty here.The Trial Examiner believes that enough has been said here to indicate that everyfact or combination of facts upon which either the General Counsel or the Charg-ing Party rely in order to prove the Respondent's illegal motivation also indicatesjust as strongly, or perhaps even more strongly, an innocent motivation on the partof the Respondent.Consequently, on this record viewed as a whole, the TrialExaminer must find that the General Counsel has failed to sustain his burden ofproof as to the Respondent's illegal motivation or objective.Therefore the TrialExaminer will recommend that this complaint be dismissed.Upon the basis of the foregoing findings and conclusions and the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.District 76, Retail,Wholesale and Department Store Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.The Charging Employer is engaged in commerce within the meaning of theAct.3.The Respondent Union has not engaged in unfair labor practices within themeaning of Section 8(b) (1) (A) of the Act.[Recommendations omitted from publication.]7Washington Coca-Cola Bottling Works, Inc.,117 NLRB 1163, subsequently reversedin 122 NLRB7 as result of a court decision.Wyatt Food Stores(Division of Kroger Company)andRetailClerks International Association,AFL-CIO,Local No. 1549.Case No. 16-CA-1236.April 19, 1960DECISION AND ORDEROn November 30, 1959, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and wasengagingin certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter,the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Rodgers, Jenkins,and Fanning].127 NLRB No. 37. WYATT FOOD STORES (DIVISION OF KROGER COMPANY)263The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modifications noted below.The Trial Examiner found, and we agree, that Respondent violatedSection 8 (a) (1) of the Act by the following conduct : (a) SupervisorStevenson's and Supervisor Lowry's interrogation of employeeCabaniss concerning his union activities, and Stevenson's request thatCabaniss engage in surveillance of union activities; (b) SupervisorBrewer's interrogation of employee Mackey concerning his unionsympathies, and Brewer's request that Mackey engage in surveillanceof union activities; (c) Brewer's and Stevenson's interrogation ofemployee Stover as to his attitude toward unions when Stover appliedfor employment, and Stevenson's request that Stover report anyonewho approached Stover with respect to a union; and (d) Stevenson'sinterrogation of employee Yarborough concerning his union sym-pathies.We find that, under all the circumstances, including thecredited testimony of Mackey and Stover which indicated a historyof past reprisals and possible future reprisals for union activity, aswell as the evidence of Employer hostility to any union, the interroga-tion reasonably tended to restrain or interfere with the employees inthe exercise of rights guaranteed by the Act.In view of our conclusions above, we find it unnecessary to, and donot, adopt the Trial Examiner's finding that Stevenson's interroga-tion of employee Yarborough constituted three separate and inde-pendent violations of Section 8 (a) (1) of the Act.Our findings andconclusions with regard to the Respondent's unlawful interrogationare based solely upon the rule of law set forth inBlue Flash Express,Inc.,109NLRB 591.We therefore adopt the Trial Examiner'srationale only to the extent it accords with that decision.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Wyatt FoodStores (Division of Kroger Company), its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union member-ship in a manner constituting interference, restraint, and coercionby attempting to ascertain the identity of leaders of the union move- 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, by asking an applicant for employment as to his attitude inregard to a union, by asking an employee to report any instances ofhis being approached by anyone in regard to the Union, by inquiringfrom an employee as to a union meeting which employees attended,or by asking how employees felt about the Union.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's stores in FortWorth, Texas, including all places where notices to employees arecustomarily posted, copies of the notice attached hereto marked"Appendix."' Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, shall, upon being duly signed bythe Respondent's representative, be posted by it, as aforesaid, im-mediately upon receipt thereof and maintained for at least 60 con-secutive days thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionmembership or activity in a manner constituting interference,restraint, or coercion by attempting to ascertain the identity ofleaders of the union movement, by asking an applicant for em-ployment as to his attitude in regard to a union, by asking anemployee to report any instances of his being approached byanyone in regard to the Union, by inquiring from an employeeas to a union meeting which employees attended or by askinghow employees felt about the Union. WYATT FOODSTORES(DIVISION OF KROGER COMPANY)265WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed by Section 7 of the Act.WYATT FOODSTORES (DIVISION OF KROGER COMPANY),Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from thedate hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,broughtunder Section10(b) of the National LaborRelationsAct, as amended (61 Stat.136), was heard at Fort Worth, Texas, on September15, 1959,pursuant to due notice with all parties represented and participating inthe hearing.The complaintwas issuedon June 17, 1959, by the General Counsel oftheNational LaborRelations Board and was based on a chargefiled on June 12,1959, by thecaptionedUnionalleging that Respondent has sinceon or about March1,1959, and at varioustimesthereafter interferedwith, restrained,and coercedemployeesin the exerciseof rightsguaranteed them in Section7 of the Act. TheUnion had previously, on March 31, 1959, filed acharge alleging that Respondentdiscriminatorilydischarged employeeBob Stover because ofhis activities in behalfof the Union,but this issue was not litigated.A hearing was held on September15, 1959, at Fort Worth, Texas, beforeJohnC. Fischer, the duly designated TrialExaminer.Full opportunityto be heard,to examineand cross-examine witnesses,and to produce evidence,give oral argument, and submit writtenbriefs was affordedto all parties.The Respondentin its timely filed answer denied eachand everyallegation of unfair labor practices as charged,contendingthat the alleged state-ments of supervisorswere privileged free speechunder theAct and the UnitedStates Constitution.Briefs were submittedon October 30, 1959, by General Counseland Respondent's counsel.Argumentsand briefwere carefullyconsidered.Uponthe entire record,and frommy observationof the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYWyattFood Stores(Division of Kroger Company)isan Ohio corporationoperating a chain of retail food stores, having its principal office and place ofbusiness in Dallas, Texas.Respondent in the course and conduct of its businessoperations during the past 12-month period,which is representative of all timesmaterial hereto, sold products at retail consisting primarily of foodstuffs and relatedproducts and did a gross volume of business in excess of $500,000.Of this totalannual gross revenue, at least $50,000 was derived from goods and merchandisewhich was shipped from outside the State of Texas directly to Respondent's variousstores in the State of Texas. It is admitted and I find that Respondent Companyis engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetailClerksInternationalAssociation, AFL-CIO, Local No. 1549,isa labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIntroductionThe gravamen of this complaint is that Respondent Company from March 1, 1959,through its officers, agents,and employees,at its various stores,interrogated, withunion animus,itsemployees and applicants for employment in regard to theirunion attitude, union membership,and the identity of their leaders.There areseven counts in the complaint of alleged illegal interrogation,each of which General 266DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel contends is violative of Section 7 of the Act 1 as implemented by Section8(a)(1).General Counsel does not contend that interrogation is violative of theAct,per se,but does contend that the form of interrogation engaged in by Respond-ent's supervisors in this case, with union animus, does constitute a violation,particularly so during a union organizational drive.1.Cabaniss' versionHarold Cabaniss, a witness called by General Counsel, testified that he wasemployed by Wyatt Food Store No. 36 during March 1959.He stated that he hadthree conversations with Supervisor L. G. Stevenson, "zone manager" of Respondent.In the first conversation. "Mr. Stevenson started his conversation with me by askingpersonal, friendly questions as to how I was and so on, andhe asked me what Ithought about the unionand I told Mr. Stevenson when I was with the Lone StarGas Company I was for the Company, and he said, `Well, I'll be calling on youas though I would a grocery manager for information. If you hear of any employeestalking, let me know.' " [Emphasis supplied.]Cabaniss related that subsequently he had a union meeting at his home.Cabanisscredibly testified that on Monday, following the Sunday on which he had had thisunion meeting, Stevenson approached and asked him "if he had anything to do tellhim."Cabaniss demurred, stating that he would rather be left out "about theunion subject."But when asked if he would answer Stevenson yes or no, he statedthat he would, and quoted Stevenson as asking him if there had been a meetingat this home on Sunday.When Cabaniss replied in the affirmative, Stevenson askedhim who had attended the meeting but Cabaniss refused to tell him.Cabaniss nextstated that Stevenson and Supervisor Lowry of Dallas called all of their employeesto the back of the store, one at a time.Cabaniss said that he was one of the lastto be interviewed, and recited that each person after coming out of the backroom ofthe store said that the Union was the subject discussed.He stated that when he wentinto the room Lowry and Stevenson had his original application for employmentbefore them and they went over his employment record and paused.Cabanissexplained: "I am sure Mr. Stevenson told you about the meeting at my house, andhe said `Yes,' andhe asked did I sign a cardand I said, `Well, Mr. Lowry,' andstuttered, and Mr. Lowry retracted his statement, and Mr. Stevenson continued bysaying, `When you signed the card, Harold-' and I interrupted by saying, `I didn'tsay whether I signed a card or not,' and Mr. Stevenson continued then by saying,explaining that when I signed the card I was actually joining the Union and theconversation went on and I asked a few questions about his opinion as to insurancematters and about time and a half for overtime, whether we were organized andhe asked me why we wanted to organize and I answered him by saying it was timeand a half for overtime and such like, and that is just about the extent of it " [Em-phasis supplied.]Cabaniss further testified that Stevenson again approached him onthe sales floor and told him that he would like to know the names of those peoplethat attended the meeting and "I refused to give him those names."Cabaniss stated that he left the employ of Wyatt on friendly terms and thatStevenson gave him a very nice letter of recommendation when he left for WestTexas.Being queried on cross-examination by Respondent Counsel Gary as towhether he had volunteered the information about the union meeting at his househe answered: "I-we discussed what we discussed at our house, that's right," andCabaniss admitted that he asked some questions which were asked by prospectivemembers at his home stating: "I was undetermined at that point."Asked by CounselGary as to whether they did not tell him to look at both sides of the question beforemaking up his mind as to whether to join a union or not, he stated: "I believe if Irecall right he said you think about it, meditate on it before you do anything."General Counsel Ball and Respondent Counsel Gary both addressed questions toCabaniss using the phrase "that you were confused."The Trial Examiner got no1The pertinent sections of the Act read as follows :Sac. 7. Employees shall have the right to self-organization, to form, join,or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in section 8(a) (3).Sac 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of rights guar-anteed in section 7 ; . WYATT FOOD STORES (DIVISION OF KROGER COMPANY)267such impression that this witness was confused.On the contrary he was a forthrightand sincerewitness.The only thing that he saidwas, "Iwas undetermined at thattime."The Trial Examiner accepts his testimony at full value and finds this un-contradicted interrogation of an employee during a union organizing drive andin light of all of the facts of this case to constituteillegalinterrogation under the Act.2.Mackey's testimonyRay Martin Mackey, called by General Counsel, was employed by Wyatt FoodStore No. 35 as a produce clerk.Mackey testified that during the first part of March1959 he visited Wyatt's Fair East Store in Fort Worth and had a conversation withSupervisor Brewer.With reference to this conversation he testified: "As far as myknowledge is, my remembrance, I spoke to Mr. Brewer.2He hadasked me how Ifelt toward or against the Union.I did not come out and exactly say if I was for itor if I was against it, because there had been some talk about the Union and withWyatts, so he asked me if I had any day or recently, rather, if there had been anyWyatts employees over to the store where I worked, Store No. 35, if there had beenany employees over there had mentioned or talked for the Union, in favor for theUnion.At that time I said no because I didn't know, but later I found out, later onthat evening I happened to be over at the store where I work-. Then he askedme, or then he rather requested of me at this time if I would, if I heard or saw anyemployees, or Wyatts employees, that is, talking to other Wyatts employees in favorfor the Union to please let him know so that he would do something about it "Counsel Gary on cross-examination brought out the point that this witness had givena statement to Board Field Examiner Hugh Smith. Counsel Gary asked Mackey ifhe put anything into his statement indicating that Brewer was going to do somethingabout it if anyone was talking union.Mackey stated that he did not remember ifhe did and upon being confronted with his written statement to the fieldexaminer,Mackey admitted that nowhere in the statement did he use the word "he was goingto do something about it."Mackey explained that Brewer did not ask him to reportany employees who he found out weretalking union on company time or workinghours,as distinguished from talkinganytime.Brewer categorically denied that hetoldMackey to report to him if he heard anyone talking for the Union. The TrialExaminer resolved this credibility conflict in favor of Mackey for reasons stated]hereinafter.3.Stover's testimonyBob Lawrence Stover, a witness called by General Counsel, testified that in March1959 he made application at the Wyatt Food Stores for a job as checker and stocker.He related that after having submitted his application to the receptionist he waspreliminarily interviewed by District Manager Brewer and advised that if he wouldmake application for "produce and butcher helper" he would get a job. Brewer hadto leave for three-quarters of an hour, but upon his return he advised Stover thathe had an opening at the Arlington store. Stover recited that Brewer told him aboutthe company benefits, the profit sharing and hospitalization and other things andthen "he asked how I felt about unions." Stover's testimony in this connection,quoting Brewer, was "'How do you feel about unions,' and I said, `Well, if the'Company or organization is big enough and has a union present, well, I will go union,'and he said,'Well, we don't like unions here.'He said,`We have been having sometroubles withthe unionsand we have had to let several employees go on account ofunions,'and he [Brewer] said, `When I take you over to see Mr. Stevens tell himyou don't likeunions.'He said,`If you want a job and need a job, well, tell him youdon't like unions,'and so he gave me, told me what time to report for work outthere and gave me a leaflet for new employees, and we went over and met Mr.Stevens."Stover stated that Stevenson glanced over his application and said, "'Bob,how do you feel aboutunions?'I told him the same thing as I did Mr. Brewer, thatif there was a union present and the organization was big enough that I would gounion, and so he said well his company did not like unions and he felt they hadenough raises and everything that they didn't need a union to come in and tell themwhat they could do and how to run the Company." [Emphasis supplied.] Stover,uncontradictedly, quoted Stevenson astelling him to report any employees approach-ing him with respect toa union.Stevenson's request to Stover is coercive andtherefore violative of Section 8(a)(1) of the Act.On cross-examination by CounselGary, Stover testified that he had previously been a union member for several yearswhen he was working with Safeway Grocery Company, and that he might go union.2He stated that he had known Brewer for approximately 4 years and that they wereon friendly terms. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe so advised both Stevenson and Brewer.Nevertheless Supervisor Stevenson hiredhim.Brewer categorically denied that he had told Stover that Wyatt had had to letpeople go in the past because of engaging in union activities.Brewer also testifiedthat he did not know of anyone who had ever been let go for union activities.TheTrial Examiner resolved this credibility conflict in favor of Stover for reasons statedhereinafter, and finds this interrogation violative of Section 8 (a) (1) of the Act.4.Yarborough's testimonyBen Brooks Yarborough, a witness called by General Counsel, testified that hewas employed at Wyatt Store No. 37 during March 1959. Yarborough testified thathe had a conversation with Zone Manager Stevenson.His testimony in this connec-tion was as follows: "Well, he called me to the back room and he asked me how Iwas doing at everything.How I liked working over at that store, how the job was.I told him it was fine and everything, and requested transfer, to be transferred in thenew store and then, why, hestarted asking me about the Union,asking meif I hadtalked to anyone or anyone had talked to meand I told him yes, I talked to a fewof the employees, andhe asked me how I felt about the Unionand I told him that,I told him I really didn't know, I didn't know enough about it to decide.He askedme, he pointed out the facts of the, pointed out the benefits of management whichhe felt was lots better than union benefits, and he told me he wasn't going to saythat I couldn't sign a union card but hethought it would be best to have the man-agement,saidyou could advance quicker to a higher position with managementrather than if you had the union organization."[Emphasis supplied.]On cross-examination by Counsel Gary, Yarborough admitted that the conversation wasfriendly and that Stevenson was pointing out the good benefits the Company offered.This testimony stands undenied by Respondent.The Trial Examiner holds thatcalling an employee into the backroom during a union organizing drive and interro-gating him as to whether he had talked or been talked to about the Union, inquiringhow he felt about the Union, and saying that it would be best to have managementrather than union organization to advance quicker to a higher position with man-agement, constitutes three separate implicit violations of Section 8(a)(1).5. Joe Frank Brewer's testimonyJoe Frank Brewer, the sole witness called by Respondent, was produce supervisorfor Wyatt Food Stores for the past 3 years.As previously indicated, Brewer admittedthat he saw Mackey at the Fair East Wyatt store, and when asked by his counselas to whether or not Brewer told Mackey to report to him if he heard anyone talkingfor the Union he answered "that is not true."Asked by Counsel Gary whether hehad ever made a statement to Stover that Wyatt had had to let people go in the pastbecause of engaging in union activities, Brewer responded, "No, I have never madesuch a statement."Brewer also stated that he knew of no one ever having been letgo by Respondent for union activities.He stated he would not let a man go becauseof his union activities, explaining "he's entitled to think his way."Brewer statedthat he had been a member of a union, one of the locals of Retail Clerks Union inSanta Monica, California.He also stated that he was on the executive board of thatlocal for 4 or 5 years.There were three witnesses who testified in this case who impressed the TrialExaminer as being sincere, straightforward, and truthful men.They were Cabaniss,Mackey, and Yarborough.Their testimony was accepted implicitly.Cabaniss.admitted that he was treated fairly, enjoyed his stay with the Company, and left witha letter of recommendation.Mackey was employed for only 7 months and quit,apparently during the union drive.He had been friendly with Brewer for some 4years.Yarborough impressed the Trial Examiner as being an innately friendly andfair person.Stover, the subject of the Union's charge of alleged discriminatorydischarge of March 18, 1959, did not impress the Trial Examiner as one who carrieda grudge.His version is supported by the credited recitals of the facts of the caseby three forthright fellow employees.Brewer's blanket denials stand alone, andwith no supporting explanations except that he had been a union member in Cali-fornia and had been on the executive board of his local for 4 or 5 years.Awareof the attitude of management towards this union, the Trial Examiner came to theconclusion that this subaltern supervisor, motivated erroneously, interrogated theemployees as quoted by them.ConclusionsThis case presents an example of a pattern of illegal interrogation of employees bysupervisors which constituted interference, restraint, and coercion of employees dur- DIT-MCO, INC.269ing a period when a union was conducting a campaign to unionize management'semployees.Underall of the circumstances of this case,the interrogation indulgedin reasonablytends to restrain and interferewiththe rights guaranteedby Section7 of the Act. Iagree and subscribe to the rationale explicatedby TrialExaminerA. Norman Somersdealing with interrogation in his Intermediate Report ofGeneralIndustries,Inc.(121 NLRB1608),and the rationale of Trial Examiner John F.Funke in his Intermediate Report ofPetroleum Carrier Corporation of Tampa, Inc.,126 NLRB 1031.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent,set forth in section III, above,occurring in con-nection with the operations of the Respondent,described in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving foundthat theRespondent has engagedin certainunfair labor practices,itwill be recommendedthat itcease and desist therefrom and take certain affirmativeactionwhichwill effectuate the purposesof the Act.Uponthe basis ofthe abovefindings of fact, and upon the entirerecord in thiscase, I make the following:CONCLUSIONSOF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.Retail ClerksInternational Association,AFL-CIO, Local No. 1549,is a labororganization within themeaning of Section 2(5) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rightsguaranteed by Section 7 of the Act, as abovefound,the Respondent hasengaged in unfairlaborpractices within the meaning of Section 8 (a) (1) ofthe Act.[Recommendations omitted from publication.]Dit-Mco, Inc.andDistrict Lodge 71, International Associationof Machinists,AFL-CIO.Case No. 17-CA-1441. April 19,1960DECISION AND ORDEROn November 25, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding that.the Respondent had engaged in and was engaging in unfair laborpractices in violation of Section 8(a) (1) and (3) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,Respondent filed exceptions to theIntermediate Report, and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthe following decision and order.127 NLRB No. 44.